           Case 19-51195-FJS                         Doc 6          Filed 08/20/19 Entered 08/20/19 11:28:38        Desc Main
                                                                    Document      Page 1 of 18
                                                UNITED STATES BANKRUPTCY COURT
                                       EASTERN DISTRICT OF VIRGINIA - NEWPORT NEWS DIVISION


                                                                            CHAPTER 13 PLAN
                                                                          AND RELATED MOTIONS

Name of Debtor(s):                   Kenneth Michael Green                                      Case No: 19-51195-FJS

This plan, dated         August 20, 2019            , is:

                                 the first Chapter 13 plan filed in this case.
                                 a modified Plan, which replaces the
                                   confirmed or unconfirmed Plan dated                 .

                                 Date and Time of Modified Plan Confirmation Hearing:

                                 Place of Modified Plan Confirmation Hearing:


                       The Plan provisions modified by this filing are:


                       Creditors affected by this modification are:

1. Notices
To Creditors:
Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read this plan
carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court.
(1) Richmond and Alexandria Divisions:
The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed.
(2) Norfolk and Newport News Divisions: a confirmation hearing will be held even if no objections have been filed.
    (a) A scheduled confirmation hearing will not be convened when:
         (1) an amended plan is filed prior to the scheduled confirmation hearing; or
         (2) a consent resolution to an objection to confirmation anticipates the filing of an amended plan and the objecting
         party removes the scheduled confirmation hearing prior to 3:00 pm on the last business day before the confirmation
         hearing.
In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance.

Debtors must check one box on each line to state whether or not the plan includes each of the following items. If an item is
checked as “Not Included” or if both boxes are checked, the provision will be ineffective if set out later in the plan.
A.        A limit on the amount of a secured claim, set out in Section 4.A which may                Included         Not included
          result in a partial payment or no payment at all to the secured creditor
B.        Avoidance of a judicial lien or nonpossessory, nonpurchase-money                         Included          Not included
          security interest, set out in Section 8.A
C.        Nonstandard provisions, set out in Part 12                                               Included          Not included

2.      Funding of Plan. The debtor(s) propose to pay the Trustee the sum of $ 680.00                per   month   for   60    months.
Other payments to the Trustee are as follows:

                                                                                  Page 1

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                  Best Case Bankruptcy
           Case 19-51195-FJS                         Doc 6          Filed 08/20/19 Entered 08/20/19 11:28:38                      Desc Main
                                                                    Document      Page 2 of 18

            The total amount to be paid into the Plan is $                40,800.00   .
3.         Priority Creditors. The Trustee shall pay allowed priority claims in full unless the creditor agrees otherwise.
           A.          Administrative Claims under 11 U.S.C. § 1326.
                       1.           The Trustee will be paid the percentage fee fixed under 28 U.S.C. § 586(e), not to exceed 10% of all sums
                                    received under the plan.
                       2.           Check one box:
         Debtor(s)’ attorney has chosen to be compensated pursuant to the “no-look” fee under Local Bankruptcy Rule 2016-1(C)(1)(a)
        and (C)(3)(a) and will be paid $ 5,196.00 , balance due of the total fee of $ 5,296.00 concurrently with or prior to the
        payments to remaining creditors.
         Debtor(s)' attorney has chosen to be compensated pursuant to Local Bankruptcy Rule 2016-1(C)(1)(c)(ii) and must submit
        applications for compensation as set forth in the Local Rules.
           B.          Claims under 11 U.S.C. § 507.
                       The following priority creditors will be paid by deferred cash payments pro rata with other priority creditors or in
                       monthly installments as below, except that allowed claims pursuant to 11 U.S.C. § 507(a)(1) will be paid pursuant to
                       3.C below:
Creditor                                      Type of Priority                        Estimated Claim                    Payment and Term
Internal Revenue Service                      Taxes and certain other debts           7,028.52                           Prorata
                                                                                                                         33 months
Treasurer, City Newport News Taxes and certain other debts                            655.83                             Prorata
                                                                                                                         33 months
Virginia Dept of Taxation                     Taxes and certain other debts           2,181.00                           Prorata
                                                                                                                         33 months
           C.          Claims under 11 U.S.C. § 507(a)(1).
                       The following priority creditors will be paid prior to other priority creditors but concurrently with administrative
                       claims above.
Creditor                                      Type of Priority                        Estimated Claim                    Payment and Term
-NONE-


4.    Secured Creditors: Motions to Value Collateral (“Cramdown”), Collateral being Surrendered, Adequate Protection
Payments, and Payment of certain Secured Claims.
                       A.      Motions to Value Collateral (other than claims protected from “cramdown” by 11 U.S.C. §
                       1322(b)(2) or by the final paragraph of 11 U.S.C. § 1325(a)). Unless a written objection is timely filed with the
                       Court, the Court may grant the debtor(s)’ motion to value collateral as set forth herein.
           This section deals with valuation of certain claims secured by real and/or personal property, other than claims protected from
           “cramdown” by 11 U.S.C. § 1322(b)(2) [real estate which is debtor(s)’ principal residence] or by the final paragraph of 11
           U.S.C. § 1325(a) [motor vehicles purchased within 910 days or any other thing of value purchased within 1 year before filing
           bankruptcy], in which the replacement value is asserted to be less than the amount owing on the debt. Such debts will be
           treated as secured claims only to the extent of the replacement value of the collateral. That value will be paid with
           interest as provided in sub-section D of this section. You must refer to section 4(D) below to determine the interest
           rate, monthly payment and estimated term of repayment of any “crammed down” loan. The deficiency balance owed
           on such a loan will be treated as an unsecured claim to be paid only to the extent provided in section 5 of the Plan.
           The following secured claims are to be “crammed down” to the following values:

Creditor                                 Collateral                          Purchase Date              Est. Debt Bal.               Replacement Value
Progressive Leasing                      Living room furniture &             3/2017                     1,240.65                     500.00
                                         kitchen table & chairs
Westcreek                                Living room furniture &             3/2017                     1,450.00                     500.00
                                         kitchen table & chairs
           B.          Real or Personal Property to be Surrendered.
           Upon confirmation of the Plan, or before, the debtor(s) will surrender his/her/their interest in the collateral securing the
           claims of the following creditors in satisfaction of the secured portion of such creditors’ allowed claims. To the extent that
                                                                                 Page 2

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
           Case 19-51195-FJS                         Doc 6          Filed 08/20/19 Entered 08/20/19 11:28:38              Desc Main
                                                                    Document      Page 3 of 18
           the collateral does not satisfy the claim, any timely filed deficiency claim to which the creditor is entitled may be paid as a
           non-priority unsecured claim. Confirmation of the Plan shall terminate the automatic stay under §§ 362(a) and 1301(a) as to
           the interest of the debtor(s), any co-debtor(s) and the estate in the collateral.
Creditor                                      Collateral Description             Estimated Value                Estimated Total Claim
-NONE-
           C.          Adequate Protection Payments.
           The debtor(s) propose to make adequate protection payments required by 11 U.S.C. § 1326(a) or otherwise upon claims
           secured by personal property, until the commencement of payments provided for in sections 4(D) and/or 7(B) of the Plan, as
           follows:
Creditor                                     Collateral                        Adeq. Protection Monthly Payment      To Be Paid By
American Credit Acceptance 2013 Ford Explorer 129000                           160.00                                Trustee
LLC                        miles
Progressive Leasing        Living room furniture &                             25.00                                 Trustee
                           kitchen table & chairs
Westcreek                  Living room furniture &                             25.00                                 Trustee
                           kitchen table & chairs
           Any adequate protection payment upon an unexpired lease of personal property assumed by the debtor(s) pursuant to section
           7(B) of the Plan shall be made by the debtor(s) as required by 11 U.S.C. § 1326(a)(1)(B) (payments coming due after the
           order for relief).
           D.          Payment of Secured Claims on Property Being Retained (except those loans provided for in section 6 of the
                       Plan):
           This section deals with payment of debts secured by real and/or personal property [including short term obligations,
           judgments, tax liens and other secured debts]. After confirmation of the Plan, the Trustee will pay to the holder of each
           allowed secured claim, which will be either the balance owed on the indebtedness or, where applicable, the collateral’s
           replacement value as specified in sub-section A of this section, whichever is less, with interest at the rate provided below,
           the monthly payment specified below until the amount of the secured claim has been paid in full. Upon confirmation of the
           Plan, the valuation specified in sub-section A and interest rate shown below will be binding unless a timely written
           objection to confirmation is filed with and sustained by the Court.
Creditor                                 Collateral                           Approx. Bal. of Debt or   Interest Rate   Monthly Payment &
                                                                              "Crammed Down" Value                      Est. Term
American Credit                          2013 Ford Explorer 129000            16,150.40                 6.25%              355.34
Acceptance LLC                           miles                                                                          52 months



Progressive Leasing                      Living room furniture &              500.00                    6.25%               26.39
                                         kitchen table & chairs                                                         20 months



Westcreek                                Living room furniture &              500.00                    6.25%               26.39
                                         kitchen table & chairs                                                         20 months




           E.          Other Debts.
           Debts which are (i) mortgage loans secured by real estate which is the debtor(s)’ principal residence, or (ii) other long term
           obligations, whether secured or unsecured, to be continued upon the existing contract terms with any existing default in
           payments to be cured pursuant to 11 U.S.C. § 1322(b)(5), are provided for in section 6 of the Plan.
5.         Unsecured Claims.
           A.          Not separately classified. Allowed non-priority unsecured claims shall be paid pro rata from any distribution
                       remaining after disbursement to allowed secured and priority claims. Estimated distribution is
                       approximately 2 %. The dividend percentage may vary depending on actual claims filed. If this case were
                       liquidated under Chapter 7, the debtor(s) estimate that unsecured creditors would receive a dividend of
                                                                              Page 3

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
           Case 19-51195-FJS                        Doc 6          Filed 08/20/19 Entered 08/20/19 11:28:38                        Desc Main
                                                                   Document      Page 4 of 18
                      approximately            0    %.
          B.          Separately classified unsecured claims.
Creditor                                           Basis for Classification                               Treatment
-NONE-
6.       Mortgage Loans Secured by Real Property Constituting the Debtor(s)’ Principal Residence; Other Long Term
Payment Obligations, whether secured or unsecured, to be continued upon existing contract terms; Curing of any existing
default under 11 U.S.C. § 1322(b)(5).
                      A.        Debtor(s) to make regular contract payments; arrears, if any, to be paid by Trustee. The creditors
                      listed below will be paid by the debtor(s) pursuant to the contract without modification, except that arrearages, if
                      any, will be paid by the Trustee either pro rata with other secured claims or on a fixed monthly basis as indicated
                      below, without interest unless an interest rate is designated below for interest to be paid on the arrearage claim and
                      such interest is provided for in the loan agreement. A default on the regular contract payments on the debtor(s)
                      principal residence is a default under the terms of the plan.
Creditor                                Collateral                       Regular           Estimated      Arrearage     Estimated Cure       Monthly
                                                                         Contract          Arrearage      Interest Rate Period               Arrearage
                                                                         Payment                                                             Payment
-NONE-


          B.          Trustee to make contract payments and cure arrears, if any. The Trustee shall pay the creditors listed below the
                      regular contract monthly payments that come due during the period of this Plan, and pre-petition arrearages on such
                      debts shall be cured by the Trustee either pro rata with other secured claims or with monthly payments as set forth
                      below.
Creditor                            Collateral                              Regular Contract     Estimated          Interest Rate Monthly Payment on
                                                                            Payment              Arrearage          on            Arrearage & Est. Term
                                                                                                                    Arrearage
-NONE-


          C.          Restructured Mortgage Loans to be paid fully during term of Plan. Any mortgage loan against real estate
                      constituting the debtor(s)’ principal residence upon which the last scheduled contract payment is due before the final
                      payment under the Plan is due shall be paid by the Trustee during the term of the Plan as permitted by 11 U.S.C. §
                      1322(c)(2) with interest at the rate specified below as follows:
Creditor                                    Collateral                              Interest Rate Estimated Claim           Monthly Payment & Term
-NONE-



7.       Unexpired Leases and Executory Contracts. The debtor(s) move for assumption or rejection of the executory contracts,
leases and/or timeshare agreements listed below.
                      A.       Executory contracts and unexpired leases to be rejected. The debtor(s) reject the following executory
                      contracts:
Creditor                                             Type of Contract
-NONE-

          B.          Executory contracts and unexpired leases to be assumed. The debtor(s) assume the following executory
                      contracts. The debtor(s) agree to abide by all terms of the agreement. The Trustee will pay the pre-petition
                      arrearages, if any, through payments made pro rata with other priority claims or on a fixed monthly basis as
                      indicated below.

Creditor                                    Type of Contract                    Arrearage                 Monthly Payment for Estimated Cure Period
                                                                                                          Arrears
Abbington Landing Apts.                     Apartment lease -                                      0.00                          0months
                                            Assume
My Storage                                  Storage unit contract -                                0.00                          0months
                                            Assume

                                                                                      Page 4

    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 19-51195-FJS                         Doc 6          Filed 08/20/19 Entered 08/20/19 11:28:38               Desc Main
                                                                     Document      Page 5 of 18
Creditor                                      Type of Contract               Arrearage                Monthly Payment for Estimated Cure Period
                                                                                                      Arrears
Verizon Wireless                              Cell phone contract -                            0.00                       0months
                                              Assume
8.          Liens Which Debtor(s) Seek to Avoid.
            A.          The debtor(s) move to avoid liens pursuant to 11 U.S.C. § 522(f). The debtor(s) move to avoid the following
                        judicial liens and non-possessory, non-purchase money liens that impair the debtor(s)’ exemptions. Unless a
                        written objection is timely filed with the Court, the Court may grant the debtor(s)’ motion and cancel the
                        creditor’s lien. If an objection is filed, the Court will hear evidence and rule on the motion at the confirmation
                        hearing.
Creditor                                      Collateral                     Exemption Basis          Exemption Amount    Value of Collateral
-NONE-


            B.          Avoidance of security interests or liens on grounds other than 11 U.S.C. § 522(f). The debtor(s) have filed or
                        will file and serve separate adversary proceedings to avoid the following liens or security interests. The creditor
                        should review the notice or summons accompanying such pleadings as to the requirements for opposing such
                        relief. The listing here is for information purposes only.
Creditor                                      Type of Lien                  Description of Collateral           Basis for Avoidance
-NONE-
9.          Treatment and Payment of Claims.
      •     All creditors must timely file a proof of claim to receive any payment from the Trustee.
      •     If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does not timely object to
            confirmation of the Plan, the creditor may be treated as unsecured for purposes of distribution under the Plan. This paragraph
            does not limit the right of the creditor to enforce its lien, to the extent not avoided or provided for in this case, after the
            debtor(s) receive a discharge.
      •     If a claim is listed in the Plan as secured and the creditor files a proof of claim alleging the claim is unsecured, the creditor
            will be treated as unsecured for purposes of distribution under the Plan.
      •     The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.
      •     If relief from the automatic stay is ordered as to any item of collateral listed in the plan, then, unless otherwise ordered by the
            court, all payments as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by
            the plan.
      •     Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of claim controls over any
            contrary amounts listed in the plan.
10.         Vesting of Property of the Estate. Property of the estate shall revest in the debtor(s) upon confirmation of the Plan.
            Notwithstanding such vesting, the debtor(s) may not transfer, sell, refinance, encumber real property or enter into a mortgage
            loan modification without approval of the Court after notice to the Trustee, any creditor who has filed a request for notice and
            other creditors to the extent required by the Local Rules of this Court.
11.         Incurrence of indebtedness. The debtor(s) shall not voluntarily incur additional indebtedness exceeding the cumulative total
            of $5,000 principal amount during the term of this Plan, whether unsecured or secured, except upon approval of the Court
            after notice to the Trustee, any creditor who has filed a request for notice, and other creditors to the extent required by the
            Local Rules of this Court.
12.         Nonstandard Plan Provisions

                 None. If "None" is checked, the rest of Part 12 need not be completed or reproduced.

Dated:        August 20, 2019

/s/ Kenneth Michael Green                                                                       /s/ Lorin D. Hay VSB
Kenneth Michael Green                                                                           Lorin D. Hay VSB 16921
Debtor                                                                                          Debtor's Attorney
            By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also
            certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in the Local
            Form Plan, other than any nonstandard provisions included in Part 12.
                                                                                Page 5

      Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
            Case 19-51195-FJS                         Doc 6          Filed 08/20/19 Entered 08/20/19 11:28:38                    Desc Main
                                                                     Document      Page 6 of 18

Exhibits:               Copy of Debtor(s)’ Budget (Schedules I and J); Matrix of Parties Served with Plan


                                                                           Certificate of Service
I certify that on        August 20, 2019            , I mailed a copy of the foregoing to the creditors and parties in interest on the attached Service
List.

                                                                                                    /s/ Lorin D. Hay VSB
                                                                                                    Lorin D. Hay VSB 16921
                                                                                                    Signature

                                                                                                    Convergence Center III
                                                                                                    272 Bendix Road, Suite 330
                                                                                                    Virginia Beach, VA 23452
                                                                                                    Address

                                                                                                    (757) 313-3000
                                                                                                    Telephone No.

                                                  CERTIFICATE OF SERVICE PURSUANT TO RULE 7004
I hereby certify that on           August 20, 2019              true copies of the forgoing Chapter 13 Plan and Related Motions were served upon the
following creditor(s):
Progressive Leasing, LLC
Marvin Fentress, Reg. Agent
256 W. Data Drive
Draper, UT 84020
West Creek Financial, Inc.
c/o Incorp Services, Inc., Reg. Agt
7288 Hanover Green Drive
Mechanicsville, VA 23111

     by first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P.; or
     by certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

                                                                                                    /s/ Lorin D. Hay VSB
                                                                                                    Lorin D. Hay VSB 16921

                                                              United States Bankruptcy Court
                                                   Eastern District of Virginia - Newport News Division
 In re      Kenneth Michael Green                                                                               Case No.   19-51195-FJS
                                                                                    Debtor(s)                   Chapter    13


                                                         SPECIAL NOTICE TO SECURED CREDITOR

To:       Progressive Leasing, LLC, c/o Marvin Fentress, Reg. Agent
          256 W. Data Drive; Draper, UT 84020
          Name of creditor

          Living room furniture & kitchen table & chairs
          Description of collateral

1.          The attached chapter 13 plan filed by the debtor(s) proposes (check one):

                        To value your collateral. See Section 4 of the plan. Your lien will be limited to the value of the collateral, and any
                        amount you are owed above the value of the collateral will be treated as an unsecured claim.

                                                                                    Page 6

      Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
          Case 19-51195-FJS                         Doc 6          Filed 08/20/19 Entered 08/20/19 11:28:38                 Desc Main
                                                                   Document      Page 7 of 18
                      To cancel or reduce a judgment lien or a non-purchase money, non-possessory security interest you hold. See
                      Section 8 of the plan. All or a portion of the amount you are owed will be treated as an unsecured claim.

2.       You should read the attached plan carefully for the details of how your claim is treated. The plan may be confirmed, and
the proposed relief granted, unless you file and serve a written objection by the date specified and appear at the confirmation hearing.
A copy of the objection must be served on the debtor(s), their attorney, and the chapter 13 trustee.

                       Date objection due:                                No later than 7 days prior to Hearing
                       Date and time of confirmation hearing:             November 15, 2019 10:00AM
                       Place of confirmation hearing:                     2400 West Avenue, 3rd Floor, Newport News, VA

                                                                                   Kenneth Michael Green
                                                                                   Name(s) of debtor(s)

                                                                             By:   /s/ Lorin D. Hay VSB
                                                                                   Lorin D. Hay VSB 16921
                                                                                   Signature

                                                                                      Debtor(s)' Attorney
                                                                                      Pro se debtor

                                                                                   Lorin D. Hay VSB 16921
                                                                                   Name of attorney for debtor(s)
                                                                                   Convergence Center III
                                                                                   272 Bendix Road, Suite 330
                                                                                   Virginia Beach, VA 23452
                                                                                   Address of attorney [or pro se debtor]

                                                                                   Tel. #   (757) 313-3000
                                                                                   Fax #    (804) 358-8704


                                                                   CERTIFICATE OF SERVICE
I hereby certify that true copies of the foregoing Notice and attached Chapter 13 Plan and Related Motions were served upon the
creditor noted above by
             first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P; or
             certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

on this    August 20, 2019            .


                                                                                   /s/ Lorin D. Hay VSB
                                                                                   Lorin D. Hay VSB 16921
                                                                                   Signature of attorney for debtor(s)
Ver. 10/18




                                                                             Page 7

    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
           Case 19-51195-FJS                         Doc 6          Filed 08/20/19 Entered 08/20/19 11:28:38                  Desc Main
                                                                    Document      Page 8 of 18
                                                             United States Bankruptcy Court
                                                  Eastern District of Virginia - Newport News Division
 In re     Kenneth Michael Green                                                                            Case No.   19-51195-FJS
                                                                               Debtor(s)                    Chapter    13


                                                        SPECIAL NOTICE TO SECURED CREDITOR

     To:    West Creek Financial, Inc. c/o Incorp Services, Inc., Reg. Agent
         7288 Hanover Green Drive, Mechanicsvile, VA 23111
         Name of creditor

         Living room furniture & kitchen table & chairs
         Description of collateral

1.         The attached chapter 13 plan filed by the debtor(s) proposes (check one):

                       To value your collateral. See Section 4 of the plan. Your lien will be limited to the value of the collateral, and any
                       amount you are owed above the value of the collateral will be treated as an unsecured claim.

                       To cancel or reduce a judgment lien or a non-purchase money, non-possessory security interest you hold. See
                       Section 8 of the plan. All or a portion of the amount you are owed will be treated as an unsecured claim.

2.       You should read the attached plan carefully for the details of how your claim is treated. The plan may be confirmed, and
the proposed relief granted, unless you file and serve a written objection by the date specified and appear at the confirmation hearing.
A copy of the objection must be served on the debtor(s), their attorney, and the chapter 13 trustee.

                        Date objection due:                                No later than 7 days prior to Hearing
                        Date and time of confirmation hearing:             November 15, 2019 10:00AM
                        Place of confirmation hearing:                     2400 West Avenue, 3rd Floor, Newport News, VA

                                                                                     Kenneth Michael Green
                                                                                     Name(s) of debtor(s)

                                                                              By:    /s/ Lorin D. Hay VSB
                                                                                     Lorin D. Hay VSB 16921
                                                                                     Signature

                                                                                       Debtor(s)' Attorney
                                                                                       Pro se debtor

                                                                                     Lorin D. Hay VSB 16921
                                                                                     Name of attorney for debtor(s)
                                                                                     Convergence Center III
                                                                                     272 Bendix Road, Suite 330
                                                                                     Virginia Beach, VA 23452
                                                                                     Address of attorney [or pro se debtor]

                                                                                     Tel. #   (757) 313-3000
                                                                                     Fax #    (804) 358-8704




                                                                              Page 8

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
          Case 19-51195-FJS                         Doc 6          Filed 08/20/19 Entered 08/20/19 11:28:38             Desc Main
                                                                   Document      Page 9 of 18

                                                                   CERTIFICATE OF SERVICE
I hereby certify that true copies of the foregoing Notice and attached Chapter 13 Plan and Related Motions were served upon the
creditor noted above by
             first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P; or
             certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

on this    August 20, 2019            .


                                                                                  /s/ Lorin D. Hay VSB
                                                                                  Lorin D. Hay VSB 16921
                                                                                  Signature of attorney for debtor(s)
Ver. 10/18




                                                                             Page 9

    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
              Case 19-51195-FJS                   Doc 6    Filed 08/20/19 Entered 08/20/19 11:28:38                                 Desc Main
                                                          Document      Page 10 of 18


Fill in this information to identify your case:

Debtor 1                      Kenneth Michael Green

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF VIRGINIA - NEWPORT
                                              NEWS DIVISION

Case number               19-51195-FJS                                                                  Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                    Employed
       attach a separate page with           Employment status
                                                                      Not employed                                Not employed
       information about additional
       employers.
                                             Occupation            Contractor
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       JSL Technologies Inc.

       Occupation may include student        Employer's address
                                                                   1451 N. Rice Ave Unit A
       or homemaker, if it applies.
                                                                   Oxnard, CA 93030

                                             How long employed there?         Since 2016

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $         4,270.93        $             N/A

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$            N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      4,270.93               $      N/A




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
           Case 19-51195-FJS                Doc 6       Filed 08/20/19 Entered 08/20/19 11:28:38                                Desc Main
                                                       Document      Page 11 of 18

Debtor 1   Kenneth Michael Green                                                                 Case number (if known)    19-51195-FJS


                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $      4,270.93       $             N/A

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $        773.52       $               N/A
     5b.    Mandatory contributions for retirement plans                                  5b.        $          0.00       $               N/A
     5c.    Voluntary contributions for retirement plans                                  5c.        $          0.00       $               N/A
     5d.    Required repayments of retirement fund loans                                  5d.        $          0.00       $               N/A
     5e.    Insurance                                                                     5e.        $        268.82       $               N/A
     5f.    Domestic support obligations                                                  5f.        $          0.00       $               N/A
     5g.    Union dues                                                                    5g.        $          0.00       $               N/A
     5h.    Other deductions. Specify: Dental                                             5h.+       $         25.39 +     $               N/A
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $          1,067.73       $               N/A
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          3,203.20       $               N/A
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00   $               N/A
     8b. Interest and dividends                                                           8b.        $              0.00   $               N/A
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00   $               N/A
     8d. Unemployment compensation                                                        8d.        $              0.00   $               N/A
     8e. Social Security                                                                  8e.        $              0.00   $               N/A
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $               N/A
     8g. Pension or retirement income                                                     8g. $                     0.00   $               N/A
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $               N/A

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00   $               N/A

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              3,203.20 + $           N/A = $          3,203.20
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                 0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.   $         3,203.20
                                                                                                                                       Combined
                                                                                                                                       monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                    page 2
         Case 19-51195-FJS                     Doc 6         Filed 08/20/19 Entered 08/20/19 11:28:38                                 Desc Main
                                                            Document      Page 12 of 18


Fill in this information to identify your case:

Debtor 1                 Kenneth Michael Green                                                             Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                       A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF VIRGINIA -                                             MM / DD / YYYY
                                          NEWPORT NEWS DIVISION

Case number           19-51195-FJS
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.   Fill out this information for   Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                      No
      dependents names.                                                                                                                     Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             890.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                                0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                                0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                                0.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                                0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                                0.00



Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
        Case 19-51195-FJS                      Doc 6        Filed 08/20/19 Entered 08/20/19 11:28:38                                       Desc Main
                                                           Document      Page 13 of 18

Debtor 1     Kenneth Michael Green                                                                     Case number (if known)      19-51195-FJS

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                  65.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                   0.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 400.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                250.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                 40.00
10.   Personal care products and services                                                    10. $                                                  30.00
11.   Medical and dental expenses                                                            11. $                                                  21.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 275.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                  95.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                   96.26
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: Personal Property                                                             16. $                                                  40.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                    0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                    0.00
      17c. Other. Specify: Storage unit                                                    17c. $                                                  160.00
      17d. Other. Specify:                                                                 17d. $                                                    0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:    Miscellaneous Expense                                               21. +$                                                160.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       2,522.26
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       2,522.26
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               3,203.20
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              2,522.26

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                 680.94

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
    Case 19-51195-FJS   Doc 6    Filed 08/20/19 Entered 08/20/19 11:28:38   Desc Main
                                Document      Page 14 of 18

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        Ad Astra Recovery Serv.
                        7330 W. 33rd Street North
                        Suite 118
                        Wichita, KS 67205


                        Advance Financial 24/7
                        c/o Shiva Finance, LLC
                        100 Oceanside Drive
                        Nashville, TN 37204


                        AFNI, Inc.
                        P.O. Box 3097
                        Bloomington, IL 61701


                        American Credit Acceptance LLC
                        P.O. Box 204531
                        Dallas, TX 75320-4531


                        American Profit Recovery
                        34505 W. 12 Mile Road, #379
                        Farmington, MI 48331


                        BB&T
                        ATT: Bankruptcy Dept.
                        P.O. Box 1847
                        Wilson, NC 27894


                        Big Pictures Loan
                        P.O. Box 704
                        Watersmeet, MI 49969


                        Brigit
                        43 W. 23rd Street
                        New York, NY 10010


                        Capital One Bank
                        P.O. Box 180
                        Saint Cloud, MN 56302-0180


                        CashAmericaToday
                        1338 S. Foothill Dr. #195
                        Salt Lake City, UT 84108
Case 19-51195-FJS   Doc 6    Filed 08/20/19 Entered 08/20/19 11:28:38   Desc Main
                            Document      Page 15 of 18


                    Convergent Outsourcing
                    P.O. Box 9004
                    Renton, WA 98057


                    Credence Resource Mgmt.
                    PO Box 1253
                    Southgate, MI 48195-0253


                    Dave
                    1265 S Cochran Ave
                    Los Angeles, CA 90019


                    Diversified Consultants, Inc.
                    P.O. Box 1391
                    Southgate, MI 48195-0391


                    Earnin
                    260 Sheridan Ave #300
                    Palo Alto, CA 94306


                    Elizabeth River Tunnels
                    Bankruptcy Department
                    152 Tunnel Facility Drive
                    Portsmouth, VA 23707


                    EOS CCA
                    P.O. Box 981025
                    Boston, MA 02298


                    First Premier Bank
                    3820 N. Louise Avenue
                    Sioux Falls, SD 57101


                    Global Lending Services
                    Five Concourse Parkway
                    Suite 2925
                    Atlanta, GA 30325


                    Internal Revenue Service
                    Proceedings & Insolvency
                    P.O. Box 7346
                    Philadelphia, PA 19101-7346
Case 19-51195-FJS   Doc 6    Filed 08/20/19 Entered 08/20/19 11:28:38   Desc Main
                            Document      Page 16 of 18


                    Navient
                    P.O. Box 9500
                    Wilkes Barre, PA 18773-9500


                    NHCash.com
                    169 South River Road
                    Bedford, NH 03110


                    Northern Plains Funding, LLC
                    PO Box 516
                    Hays, MT 59527


                    Palms Associates, LLC
                    PO BOX 2008
                    Virginia Beach, VA 23452


                    Pendelton Capital Management
                    3840 East Robinson Road
                    Buffalo, NY 14228


                    Peninsula Health Center
                    416 J. Clyde Morris Blvd
                    Newport News, VA 23601


                    Plain Green Loans
                    93 Mack Road, Ste 600
                    P.O. Box 270
                    Box Elder, MT 59521


                    Plaza Services
                    110 Hammond Drive
                    Suite 110
                    Atlanta, GA 30328


                    Prof Debt Mediation
                    7948 Baymeadows Way 2nd flr
                    Jacksonville, FL 32256


                    Prof Recovery Consultant Inc.
                    2700 Meridian Parkway Suite 20
                    Durham, NC 27713


                    Professional Account Mgmt
                    PO Box 2182
                    Milwaukee, WI 53201
Case 19-51195-FJS   Doc 6    Filed 08/20/19 Entered 08/20/19 11:28:38   Desc Main
                            Document      Page 17 of 18


                    Progressive Leasing
                    256 W. Data Drive
                    Draper, UT 84020


                    Radius Global Solutions, LLC
                    9550 Regency Square
                    Suite 602
                    Jacksonville, FL 32225


                    Sentara Healthcare
                    535 Independence Pkwy
                    Suite 600
                    Chesapeake, VA 23320


                    Sentara Medical Group
                    P.O. Box 179
                    Norfolk, VA 23501


                    Speedy Cash
                    Attn: Bankruptcy
                    3611 North Ridge Rd
                    Wichita, KS 67205


                    Treasurer, City Newport News
                    2400 Washington Avenue
                    Newport News, VA 23607


                    Virginia Dept of Taxation
                    P.O. Box 2156
                    Richmond, VA 23218


                    Wells Fargo Bank
                    Corporate Office
                    420 Montgomery Street
                    San Francisco, CA 94104


                    Westcreek
                    PO Box 5518
                    Glen Allen, VA 23058


                    Whipple Tree Emergency Svcs
                    P.O. Box 37992
                    Philadelphia, PA 19101-7992
Case 19-51195-FJS   Doc 6    Filed 08/20/19 Entered 08/20/19 11:28:38   Desc Main
                            Document      Page 18 of 18


                    ZOCA Loans
                    d/b/a Rosebud Lending
                    27565 Research Park Drive
                    Mission, SD 57555
